
	

114 SRES 284 IS: Recognizing the importance of mental health globally and highlighting the contributions and value of mental health, psychosocial support, and human capacity, particularly in development contexts and humanitarian settings.
U.S. Senate
2015-10-08
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		III
		114th CONGRESS
		1st Session
		S. RES. 284
		IN THE SENATE OF THE UNITED STATES
		
			October 8, 2015
			Mr. Murphy (for himself and Mr. Cassidy) submitted the following resolution; which was referred to the Committee on Foreign Relations
		
		RESOLUTION
		Recognizing the importance of mental health globally and highlighting the contributions and value
			 of mental health, psychosocial support, and human capacity, particularly
			 in development contexts and humanitarian settings.
	
	
 Whereas, on October 10, 2015, World Mental Health Day is observed; Whereas mental health is essential to achieve the full potential of an individual and mental health disorders can affect the ability of an individual to carry out daily tasks, establish or maintain relationships, or pursue other fundamental endeavors;
 Whereas mental health disorders and substance use disorders are the leading causes of disability globally;
 Whereas depression is the third leading cause of disease burden globally, and by 2030, depression will be the highest cause of disease burden in low-income countries and the second highest cause of disease burden in middle-income countries;
 Whereas depression has a particularly negative impact on women, for whom depression is the leading cause of disease burden independent of the income level of their countries of residence;
 Whereas approximately 3,000 suicide deaths occur each day globally; Whereas for each completed suicide, 20 more individuals attempt to commit suicide;
 Whereas up to 90 percent of individuals who commit suicide have a diagnosable mental health disorder;
 Whereas serious and persistent mental illness, such as schizophrenia and bipolar disorder, affects up to 7 percent of the population of the world and is extremely debilitating;
 Whereas the global cost of mental health disorders was $2,500,000,000,000 in 2010, and is projected to increase to more than $6,000,000,000,000 by 2030, but the total amount of development assistance for global mental health was only $134,000,000 between 2007 and 2013, less than 1 percent of all development assistance;
 Whereas in high-income countries, approximately 1/2 of individuals afflicted with mental health disorders do not receive appropriate mental health care;
 Whereas in low-income countries, approximately 85 percent to 90 percent of individuals afflicted with mental health disorders do not receive appropriate mental health care;
 Whereas traumatic events and losses are common experiences, especially among refugees and internally displaced individuals, and may—
 (1)double the incidence of mental health disorders;
 (2)result in intense suffering and dysfunction; and (3)require mental health treatment;
 Whereas integrating mental health and psychosocial support into health and social sectors improves the health, economic development, and political stability of the population, builds the capacity of staff and health facilities, and creates nonstigmatizing mental health services; and
 Whereas there is an urgent need to create readily accessible, high-quality mental health services in line with national and global guidelines by designing and implementing comprehensive programs that are culturally, developmentally, and linguistically appropriate, building local human resource capacity, and strengthening health systems: Now, therefore, be it
		
	
 That the Senate— (1)recognizes the importance of World Mental Health Day;
 (2)affirms the continued support of the United States for making resources available to provide mental health services and build capacity across countries and income levels, in particular in countries affected by conflict and crisis;
 (3)honors the importance of trained mental health workers as they enhance human well-being and mental health, restore functioning, and save lives by ensuring the availability of high-quality, context-relevant mental health and psychosocial support services;
 (4)calls on the Secretary of State, the Administrator of the United States Agency for International Development, and the heads of other relevant agencies to integrate mental health and psychosocial support services into programs, funding opportunities, and budget allocations in order to improve the overall quality of life of individuals living with mental health disorders; and
 (5)commends the dedication of organizations, professionals, and volunteers globally who work to improve the mental health of all individuals, and the important contributions and bravery of individuals globally who live with or have overcome mental health disorders.
			
